Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1. TAKEYAMA ‘143 is regarded as being the prior art closest to the subject matter of claim 1. TAKEYAMA ‘143 discloses (paragraphs [0021], [0030], [0031]; figures 1-3) a throttle valve (36) to adjust the feeding of a gas to a fuel cell and whereby said throttle valve comprises a valve body; a gas feeding duct, a throttle plate (116) arranged in the feeding duct; a shaft (116), which is mounted so as to rotate and supports the throttle plate and an electric motor-actuator, which is mounted separately in another portion of the valve body and designed to rotate the shaft (116).  Similarly, GUIDUZZI ‘202 discloses a throttle valve of the same type, suitable for fuel cell gas feeding (par. 0059).  In view of TAKEYAMA ‘143 or GUIDUZZI ‘202, the subject-matter of claim 1 therefore differs from these known in that there is a magnetic joint (a type of clutch or coupling), which transmits the motion from the actuator motor to the shaft, comprising a first half which is coupled to the shaft and a second half facing the said first half coupled to the actuator and an insulating wall (27), which is designed to insulate the two portions of the valve body, in a pneumatically sealed manner, and arranged between the two halves of the magnetic joint (20). The subject-matter of claim 1 is therefore novel. The problem to be solved by the present invention may be regarded as to provide a fuel cell gas (hydrogen in particular) feed which guarantee perfect isolation measures between the "gas - part" of the throttle and the moving and electric parts of the shaft and the motor/actuator. Document KANAZAWA ‘141 discloses (column 6, line 47 - column 10, line 44; figures 1-4) a magnetic clutch ( 110) for the shaft of the actuator of a gas throttle valve, however, this magnetic joint is not hosted in separate parts (or portions) of the throttle valve which also appears not to contain a pneumatically sealing insulating wall between said portions of the valve body, but rather addressing to solve other problems and not those relative to the use of hydrogen gas as fuel in fuel cell packs. Hence, even combining the teaching of KANAZAWA ‘141 on any of TAKEYAMA ‘143 or GUIDUZZI ‘202, the device as claimed in claim 1, is not rendered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618